Russell, J.
1. The plaintiff, in her petition, asks for no damages other than vindictive damages; “the entire injury” (as alleged) “is to'the peace, happiness and feelings of the plaintiff. The verdict of a jury in such a case should not be disturbed unless the court should suspect bias or prejudice from its excess or its inadequacy.”
2. This is the third consecutive verdict for the plaintiff, upon testimony at each trial substantially identical (Ga. So. & Fla. Ry. Co. v. Ransom, 5 Ga. App. 540 (40 S. E. 525), 8 Ga. App. 277 (68 S. E. 943) ) ; the instructions of the court to the jury in the instant case do not vary in any material particular from the charge heretofore approved by this court (5 Ga. App. 540, 63 S. E. 525), and this court having then ruled that a verdict for the same amount as that now under review ($700) could not, as a matter of law, be held to be excessive, the assignment of error that the verdict was contrary to evidence is not sustained.
3. It is within the r privilege of counsel, in reply to the contention of his adversary that the word “woman” could nevei be used as a term of reproach or contempt, to read a supposed newspaper item, illustrative of an opposite contention upon his part, or even to read, from notes used by him in the argument, the language of a news item sustaining his contention, where it does not appear that the newspaper item was exhibited to the jury, or that they were told that the illustration employed had ever existed ■ in fact, and where it is perfectly plain that the instance related was used, and intended to be treated, merely as matter of illustration in argument.

Judgment affirmed. Pottle, J., not presiding.